UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 30, 2012 Date of Report (Date of earliest event reported) Commission File No. 000-32037 GENESIS GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 65-0108171 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 2500 North Military Trail, Suite 275, Boca Raton, FL 33431 (Address of principal executive offices, Zip Code) (561) 988-1988 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01
